Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1177 Filed 12/29/20 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

PRUDENTIAL DEFENSE SOLUTIONS, INC.,

       Plaintiff,

v.                                                             Case No. 20-11785

JAKE W. GRAHAM, MARK SHEAHAN,
and ROBERT CHARNOT

     Defendants.
__________________________________/

                    OPINION AND ORDER GRANTING PLAINTIFF’S
                      MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff Prudential Defense Solutions, Inc., brings this action under the Michigan

Uniform Trade Secrets Act (“MUTSA”), Mich. Comp. Laws § 445.1904, the federal

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1), breach of contract, breach

of fiduciary duty, and civil conspiracy. (ECF No. 15, PageID.247-60.) It alleges

Defendant Jake W. Graham was Plaintiff’s vice president and signed a non-compete

agreement but worked with Defendants Mark Sheahan and Robert Charnot, two

nonemployees, to establish a competing private security company. Defendants also

allegedly misappropriated Plaintiff’s proprietary information to use in their competing

business.

       Plaintiff has asked the court to enjoin Defendants from engaging in competition,

including by soliciting Plaintiff’s current clients and employees. (ECF No. 18,

PageID.516-17; ECF No. 2.) The court held hearings on December 16 and 22, 2020,
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1178 Filed 12/29/20 Page 2 of 14




and granted Plaintiff’s motion on the record. This opinion and order serves to further

memorialize the court’s findings.

                                      I. STANDARD

       The court considers four factors when deciding whether to grant a preliminary

injunction. First, the court must determine “whether the plaintiff has established a

substantial likelihood or probability of success on the merits of his claim.” Liberty Coins,

LLC v. Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014). Next, the court must consider

“whether the plaintiff would suffer irreparable injury if a preliminary injunction did not

issue.” Id. Finally, the court must analyze “whether the injunction would cause

substantial harm to others” and “whether the public interest would be served if the court

were to grant the requested injunction.” Id.

       The four factors “are to be balanced against each other. A preliminary injunction

is an extraordinary remedy which should be granted only if the movant carries his or her

burden of proving that the circumstances clearly demand it.” Overstreet v. Lexington-

Fayette Urb. Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

                                      II. DISCUSSION

                        A. Likelihood of Success on the Merits.

       Plaintiff’s motion focuses on the breach of contract and trade secrets claims,

(ECF No. 18, PageID.506-07), both of which have a substantial likelihood of success.

Liberty Coins, LLC, 748 F.3d at 689-90.

1. Breach of Contract

       A breach of contract claim has three elements. The plaintiff must show “(1) there

was a contract (2) which the other party breached (3) thereby resulting in damages to



                                               2
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1179 Filed 12/29/20 Page 3 of 14




the party claiming breach.” Miller-Davis Co. v. Ahrens Constr., Inc., 495 Mich. 161, 848

N.W.2d 95, 104 (2014) (citing Stevenson v. Brotherhoods Mut. Benefit, 312 Mich. 81, 19

N.W.2d 494, 498 (1945)).

       Plaintiff has presented substantial evidence that Defendant Graham signed a

non-compete agreement. Liberty Coins, LLC, 748 F.3d at 689-90; Miller-Davis Co., 848

N.W.2d at 104. Defendant Graham agreed with Prudential Security, Plaintiff’s

predecessor company, not to sell services also sold by Prudential Security, not to solicit

Prudential Security’s employees, and not to solicit Prudential Security’s clients within

100 miles of Defendant Graham’s “assigned principal location” for “two . . . years after

termination.” (ECF No. 31-2, PageID.947.) Defendant Graham also agreed not to

“[d]isclose or utilize any confidential information,” including “any records or information

pertaining to . . . customers, client lists, . . . [and] price lists.” (Id.) As part of a corporate

restructuring, Prudential Security’s rights in this contract were assigned to Plaintiff. (ECF

No. 31-1, PageID.922, 940.)

       Defendant Graham alleges in response that he did not sign the agreement, and

that, at a minimum, the issue presents a question of fact. (ECF No. 20, PageID.662.)

However, he offers no evidence in support. Plaintiff, in turn, has shown that the

signature on the non-compete agreement is, even to an untrained eye, indistinguishable

from a signature Defendant Graham applied to a document on Plaintiff’s behalf before

his termination. (ECF No. 18, PageID.511.) Plaintiff also presented evidence that

Defendant Graham attempted to solicit one of Plaintiff’s high-ranking employees. (ECF

18-2, PageID.525.) The employee asserted that Defendant Graham admitted to signing




                                                 3
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1180 Filed 12/29/20 Page 4 of 14




a non-compete agreement. (Id., PageID.524.) Substantial evidence demonstrates that

Defendant Graham signed the contract at issue.

       Plaintiff also argues that the contract is not enforceable. (ECF No. 20,

PageID.664-69.) The court disagrees; substantial evidence shows the agreement is

enforceable. Liberty Coins, LLC, 748 F.3d at 689-90. Agreements not to compete must

be reasonable “in terms of duration, geographical scope, and the type of employment or

line of business.” Coates v. Bastian Bros., Inc., 741 N.W.2d 539, 545 (Mich. Ct. App.

2007). The agreement cannot seek “merely [to] prevent[] competition” and must “protect

against the employee’s gaining some unfair advantage in competition.” St. Clair Med.,

P.C. v. Borgiel, 715 N.W.2d 914, 919 (Mich. Ct. App. 2006).

       The contract serves to protect Plaintiff from unfair competition and is not an

overly broad limitation on all reasonable competition. Plaintiff presented substantial

evidence at the court’s December 16 and 22 hearings that Defendant Graham enjoyed

essentially unfettered access to a significant array of proprietary business information,

including client lists, pricing, bidding, and employee information. (ECF No. 15,

PageID.232.) This was confirmed through the testimony of Patrick Kakos, Plaintiff’s co-

owner and director of operations. Defendant Graham also represented Plaintiff in

negotiating client contracts and took the lead in developing business relationships in the

Chicago area. (Id., PageID.232; ECF No. 38-27, PageID.1122; ECF No. 31-28,

PageID.1141.) Employers may use non-compete agreements to prevent ex-employees

from using “confidential business information” or “unfairly tak[ing] advantage of the

employer’s investments in advertising and goodwill when competing with the former

employer to retain [clients].” St. Clair Med., P.C., 715 N.W.2d at 919; see also Teachout



                                             4
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1181 Filed 12/29/20 Page 5 of 14




Sec. Servs. v. Thomas, Case No. 293009, 2010 WL 4104685, at *3 (Mich. Ct. App. Oct.

19, 2010) (“[A]n employee who establishes client contacts and relationships as the

result of the goodwill of his employer's business is in a position to unfairly appropriate

that goodwill.”). The competition restrictions in the agreement are enforceable.

       The geographical scope of the agreement is also reasonable. Limiting

competition within 100 miles of Plaintiff’s Chicago office reasonably prevents Defendant

Graham from using unfair competition to attract clients and employees away from

Plaintiff. See Coates, 741 N.W.2d 546 (holding that a bar on competition “within one

hundred . . . miles of any business location” was reasonable); Merrill Lynch, Pierce,

Fenner & Smith Inc. v. Ran, 67 F. Supp. 2d 764, 783 (E.D. Mich. 1999) (Steeh, J.)

(enforcing non-compete agreement with 100 mile scope). In addition, the time duration

of two years is reasonable. See Rooyakker & Sitz, P.L.L.C. v. Plante & Moran, P.L.L.C.,

742 N.W.2d 409, 418 (Mich. Ct. App. 2007) (holding that a two-year non-compete term

was reasonable); Total Quality, Inc. v. Fewless, --- N.W.2d ----, 2020 WL 3885083, at *8

(Mich. Ct. App. July 9, 2020) (“[T]he two-year duration of [a non-compete agreement]

was reasonable.”).

       Plaintiff has presented substantial evidence that Defendant Graham breached

the agreement. Liberty Coins, LLC, 748 F.3d at 689-90; Miller-Davis Co., 848 N.W.2d at

104. The record demonstrates that Defendant Graham formed a competing company

and developed plans to solicit clients Plaintiff previously served or with whom Plaintiff

had a business relationship. Plaintiff has shown that Defendant Graham established a

corporate entity, (ECF Nos. 31-9, 31-9), and that even as this case was progressing,

Defendant Graham proceeded to obtain the necessary licenses to provide private



                                             5
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1182 Filed 12/29/20 Page 6 of 14




security services in the state of Illinois. (ECF Nos. 31-15, 31-17.) Defendant Graham

has also leased property and opened an office. (ECF Nos. 31-12, 31-13.) Plaintiff has

provided emails showing Defendant Graham contacting Defendants Sheahan and

Charnot and identifying three customers Defendant Graham solicited while in Plaintiff’s

employ. (ECF Nos. 31-11; ECF No. 31-27, PageID.1123.) Defendant Graham stated he

received “verbal commitments” from the three prospective clients in March 2020 when

Defendant Graham was still working for Plaintiff; Defendant Graham asserted the clients

were “fair game.” (ECF Nos. 31-11.)

       Plaintiff has also shown that Defendant Graham has solicited Plaintiff’s

employees to join Defendant Graham’s competing business. A vice-president in

Plaintiff’s company submitted an affidavit stating Defendant Graham contacted him on

multiple occasions and tried to convince the vice-president to join Defendant Graham’s

company. (ECF No. 31-28, PageID.1142.) The vice-president asserted Defendant

Graham admitted to soliciting at least one other employee of Plaintiff. (Id.,

PageID.1148.) Defendant Graham’s non-compete agreement bars him from

“attempt[ing] sale” of services offered by Plaintiff, “solicit[ing] . . . or attempt[ing] to . . .

solicit” Plaintiff’s employees, and “attempt[ing] to . . . solicit” Plaintiff’s clients. (ECF No.

31-2, PageID.947.) The court finds it substantially likely that Defendant Graham

breached his non-compete agreement, thereby causing Plaintiff injury. Liberty Coins,

LLC, 748 F.3d at 689-90; Miller-Davis Co., 848 N.W.2d at 104.

2. Trade Secrets

       To establish a trade secret claim under MUTSA, the plaintiff must show the

existence of a trade secret and misappropriation. Mich. Comp. Laws § 445.1902(b), (d);



                                                 6
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1183 Filed 12/29/20 Page 7 of 14




Mich. Comp. Laws § 445.1902(b), (d); see RGIS, LLC v. Gerdes, 817 F. App’x 158, 162

(6th Cir. 2020) (finding that DTSA “defines ‘misappropriation’ and ‘trade secret’ in similar

ways” and “assum[ing] (without deciding) that the federal law follows the same

standards as the state law”).

       A “trade secret” is “information, including a formula, pattern, compilation,

program, device, method, technique, or process, that is both of the following”:

       (i) Derives independent economic value, actual or potential, from not
           being generally known to, and not being readily ascertainable by
           proper means by, other persons who can obtain economic value from
           its disclosure or use.

       (ii) Is the subject of efforts that are reasonable under the circumstances to
            maintain its secrecy.

Mich. Comp. Laws § 445.1902(d); see also Planet Bingo, LLC v. VKGS, LLC, 319 Mich.

App. 308, 321, 900 N.W.2d 680, 688 n.1 (2017).

       “Misappropriation” under MUTSA is defined as:

       (i) Acquisition of a trade secret of another by a person who knows or has
           reason to know that the trade secret was acquired by improper means.

       (ii) Disclosure or use of a trade secret of another without express or
            implied consent by a person who did 1 or more of the following:

              (A) Used improper means to acquire knowledge of the trade secret.

              (B) At the time of disclosure or use, knew or had reason to know
                  that his or her knowledge of the trade secret was derived from
                  or through a person who had utilized improper means to acquire
                  it, acquired under circumstances giving rise to a duty to maintain
                  its secrecy or limit its use, or derived from or through a person
                  who owed a duty to the person to maintain its secrecy or limit its
                  use.

              (C) Before a material change of his or her position, knew or had
                 reason to know that it was a trade secret and that knowledge of
                 it had been acquired by accident or mistake.



                                             7
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1184 Filed 12/29/20 Page 8 of 14




Mich. Comp. Laws § 445.1902(b); see also Planet Bingo, LLC, 900 N.W.2d at 687-88.

       “Improper means” under MUTSA includes “theft, bribery, misrepresentation,

breach, or inducement of a breach of a duty to maintain secrecy or espionage through

electronic or any other means.” Mich. Comp. Laws § 445.1902(a).

       Plaintiff has shown a substantial likelihood that trade secrets existed. Mich.

Comp. Laws § 445.1902(d); Liberty Coins, LLC, 748 F.3d at 689-90. Defendant Graham

had access to proprietary data such as pricing information, business plans, customer

lists, and employee information, and Defendant Graham uploaded the data to cloud

servers only he could access. (ECF No. 15, PageID.245-46.) Plaintiff’s co-owner and

director of operations, Patrick Kakos, offered uncontradicted testimony that Plaintiff’s

pricing information and bidding strategies, documents downloaded by Defendant

Graham, are major assets for a competitor. According to Kakos, the competitor can use

the information to underbid any of Plaintiff’s current clients and gain market share. See

also Kelly Servs., Inc. v. Noretto, 495 F. Supp. 2d 645, 658 (E.D. Mich. 2007) (Gadola,

J.) (finding pricing policies constituted a trade secret under MUTSA). Employee

information, including salary and contact information, can be used by a competitor to

solicit and successfully lure away Plaintiff’s employees. A substantial likelihood exists

that the information Defendant Graham downloaded onto his personal cloud server

“[d]erives independent economic value . . . from not being generally known” to

competitors. Liberty Coins, LLC, 748 F.3d at 689-90; Mich. Comp. Laws § 445.1902(d).

       The information was accessible to Defendant Graham as a high-level executive.

(ECF No. 15, PageID.231, 245-46.) Patrick Kakos offered uncontradicted testimony that

he, Plaintiff’s other co-owner, other select employees, and Defendant Graham were the



                                             8
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1185 Filed 12/29/20 Page 9 of 14




only individuals with access to any pricing, cost, payroll, or employee information. A

computer forensic expert confirmed at the December 16 and 22 hearings that the

information uploaded onto Defendant Graham’s cloud server had been password

protected on Defendant Graham’s company-issued computer. Only Defendant Graham

could access the information on the cloud server, even after he left Plaintiff’s employ.

       As described above, years before Defendant Graham acquired the information,

he had signed a non-disclosure agreement, preventing use of confidential information

outside Defendant Graham’s employment with Plaintiff. See Stryker Corp. v. Ridgeway,

Case No. 13-1066, 2016 WL 362555 (W.D. Mich. Jan. 29, 2016) (“[N]on-disclosure

agreements” and “confidentiality agreements . . . constitute reasonable efforts to

maintain the secrecy of a trade secret.”). (ECF No. 31-2, PageID.947.) There is a

substantial likelihood that the information was “the subject of efforts that are reasonable

under the circumstances to maintain its secrecy,” Mich. Comp. Laws § 445.1902(d), and

is not publicly available or taken purely from Defendants’ personal knowledge. Dice

Corp. v. Bold Tech., 556 F. App’x 378, 385 (6th Cir. 2014) (“[T]rade secret law does not

protect an idea which is well known or easily ascertainable.”); see Liberty Coins, LLC,

748 F.3d at 689-90.

       The court also finds there is a substantial likelihood that the trade secret

information was misappropriated. Mich. Comp. Laws § 445.1902(b); Liberty Coins, LLC,

748 F.3d at 689-90. Defendant Graham has been in communication with Defendants

Sheahan and Charnot, discussing pricing of security services and potential clients.

(ECF Nos. 31-10, 31-11, 31-18.) Defendant Graham discussed pricing information in

detail and listed proposed labor costs and margin rates. (ECF No. 31-11.) One of



                                             9
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1186 Filed 12/29/20 Page 10 of 14




 Plaintiff’s employees submitted an affidavit stating he witnessed Defendants meet and

 plan the future of their business, including distribution of profits. (ECF No. 31-28,

 PageID.1144-46.)

        A substantial likelihood exists that Defendants, as business partners in the new

 venture, acquired and gained access to Plaintiff’s trade secret information through

 Defendant Graham’s cloud storage. Liberty Coins, LLC, 748 F.3d at 689-90. It appears

 likely Plaintiff will be able to successfully prove the “[a]cquisition of a trade secret . . . by

 person[s] who know[] or ha[ve] reason to know that the trade secret was acquired by

 improper means.” Mich. Comp. Laws § 445.1902(b). “Improper means” includes “breach

 . . . of a duty to maintain secrecy.” Mich. Comp. Laws § 445.1902(a). Defendant

 Graham had a “duty to maintain secrecy” of the information through his non-disclosure

 employment contract. Mich. Comp. Laws § 445.1902(a); see Brake Parts, Inc. v. Lewis,

 443 F. App’x 27, 30 (6th Cir. 2011) (holding a party had a duty of secrecy after

 contractually agreeing to not use or disclose confidential information). (ECF No. 31-2,

 PageID.947.) By downloading and using Plaintiff’s trade secret information, Defendant

 Graham likely breached this duty. Thus, a substantial likelihood exists that Defendants

 acquired Plaintiff’s trade secret information through “improper means.” Mich. Comp.

 Laws § 445.1902(a), (b).

                                     B. Irreparable Injury

        Without an injunction stopping Defendants from soliciting Plaintiff’s clients and

 employees, Plaintiff argues it will lose competitiveness and goodwill. (ECF No. 18,

 PageID.513-14.) The court agrees. Plaintiff has presented substantial evidence that

 Defendants have established a functional competing business, finalizing form



                                                10
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1187 Filed 12/29/20 Page 11 of 14




 presentation and permit acquisition even as this case progresses. (ECF Nos. 31-9, 31-

 9, 31-11, 31-12, 31-13, 31-15, 31-17, 31-27, PageID.1123; ECF No. 31-28,

 PageID.1142, 1148.) They clearly intend to solicit Plaintiff’s employees and clients.

 Plaintiff has shown that Defendant Graham has solicited at least one of Plaintiff’s

 employees several times. (ECF No. 31-28, PageID.1142, 1148.) If this continues and

 Defendants were permitted to initiate a fully operational business, Plaintiff could lose

 standing in the private security services market; Plaintiff’s brand name and reputation

 could suffer. “The loss of customer goodwill often amounts to irreparable injury because

 the damages flowing from such losses are difficult to compute.” Certified Restoration

 Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 550 (6th Cir. 2007)

 (quoting Basicomputer Corp. v. Scott, 973 F.2d 507, 512 (6th Cir. 1992)).

        In addition, as discussed above, Plaintiff has shown that Defendants intend to

 engage in unfair competition by breaching a non-compete agreement and by utilizing

 Plaintiff’s trade secret information. “[T]he loss of fair competition,” including “from the

 breach of a non-competition covenant[,] is likely to irreparably harm an employer.” Id.

 (quoting Basicomputer Corp., 973 F.2d at 512).

                              C. Substantial Harm to Others

        The issuance of an injunction barring Defendants from competing with Plaintiff

 will not “cause substantial harm to others.” Liberty Coins, LLC, 748 F.3d at 689-90.

 Consumers in the private security market undoubtably benefit from increased

 competition, but no evidence was presented that Defendants have yet acquired clients

 or that potential customers will be left without any access to security services if an

 injunction is issued. See S. Glazer’s Distrib. Of Ohio v. Great Lakes Brewing Co., 860



                                               11
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1188 Filed 12/29/20 Page 12 of 14




 F.3d 844, 854 (6th Cir. 2017) (holding there was no substantial harm to others when

 potential consumers could “continue to receive [the relevant] products”).

        Any harm to Defendants, including loss of business opportunities, is heavily

 outweighed by the harm to Plaintiff from unfair competition. Furthermore, Defendant

 Graham signed a non-compete agreement and could have reasonably foreseen the

 issuance of an injunction. See United States v. Edward Rose & Sons, 384 F.3d 258,

 264 (6th Cir. 2004) (no substantial harm where the enjoined party “knew of the risk [of

 an injunction] . . . when it undertook the enjoined activity”). Indeed, Plaintiff presented

 evidence that a consulting attorney warned all three Defendants in June 2020 that

 Defendant Graham’s non-compete was a “red flag.” (ECF No. 31-28, PageID.1144-45.)

                                      D. Public Interest

        Public interest favors an injunction. Liberty Coins, LLC, 748 F.3d at 689-90.

 “[T]he enforcement of voluntarily assumed contract obligations” is a strong public

 interest, as is the need to prevent unfair competition. Certified Restoration Dry Cleaning

 Network, 511 F.3d at 550. Those interests outweigh any possible countervailing public

 interest that could be served by allowing Defendants to compete in the private security

 industry. Defendant Graham voluntarily entered a non-compete agreement, weakening

 any legitimate public interest in encouraging new market entrants.

                                  E. Weighing the Factors

        The court must weigh the four factors “against each other.” Overstreet, 305 F.3d

 at 573. Plaintiff has a substantial likelihood of succeeding on the merits, and irreparable

 injury will likely result absent an injunction. Liberty Coins, LLC, 748 F.3d at 689-90. An

 injunction will not inflict substantial harm on others, and the public interest will be served



                                              12
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1189 Filed 12/29/20 Page 13 of 14




 in upholding Defendant Graham’s non-compete agreement and barring Defendants

 from misappropriating trade secrets. Id. All four factors weigh in favor of an injunction,

 and Plaintiff’s motion will be granted.

                                   F. Discovery Schedule

        Defendants moved to dismiss the complaint in lieu of filing an answer. (ECF No.

 13.) On October 30, 2020, the court granted the motion in part and denied it in part.

 (ECF No. 21.) Defendants filed an answer on November 11, 2020, (ECF No. 26), but

 the parties have not yet initiated discovery.

        The court will direct the parties to develop a joint proposed scheduling order with

 discovery deadlines. Plaintiff will be directed to lodge the proposed order with chambers

 within two weeks of this order.

                                      III. CONCLUSION

        IT IS ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF Nos. 18, 2)

 is GRANTED.

        IT IS FURTHER ORDERED that Defendants are ENJOINED from: 1) soliciting

 and contacting any of Plaintiff’s current or prospective customers, or customers with

 whom Plaintiff did business during the thirty-six (36) month period immediately prior to

 the date of entry of this order; and 2) soliciting and/or contacting any of Plaintiff’s

 employees. These restrictions shall remain in place until July 2, 2022, or upon further

 order of the court, whichever is earlier.

        IT IS FURTHER ORDERED that Defendants cease retention, use, or disclosure

 of Plaintiff’s confidential, proprietary, and trade secret information.




                                                 13
Case 3:20-cv-11785-RHC-EAS ECF No. 35, PageID.1190 Filed 12/29/20 Page 14 of 14




         IT IS FURTHER ORDERED that, by January 15, 2021, Defendants: 1) return

 Plaintiff’s confidential, proprietary and trade secret information; 2) preserve and produce

 all electronic devices used to view or retain Plaintiff’s confidential, proprietary, and trade

 secret information for forensic analysis and remediation; 3) provide a verified written

 inventory of the information taken from Plaintiff.

         Finally, IT IS ORDERED that the parties are DIRECTED to confer and develop a

 proposed scheduling order with discovery deadlines. Plaintiff is DIRECTED to to email

 the court’s case manager, at Lisa_Wagner@mied.uscourts.gov, copying opposing

 counsel, a joint proposed scheduling order by January 12, 2021.

                                                           s/Robert H. Cleland                /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
 Dated: December 29, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, December 29, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                     /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-
 11785.PRUDENTIALDEFENSESOLUTIONS.MotionforPreliminaryInjunction.RMK.RHC.2.docx




                                                      14
